DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11,13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lange et al. (US 9,213,905).
Regarding claim 1, Lange teaches a system (fig. 3-34) for monitoring soil conditions within a field (abstract), the system comprising: an agricultural implement including a frame (fig. 33, frame 3310) and a ground-engaging tool (fig. 34, shank 3460/opener 3360) coupled to the frame; a first sensor (2907) coupled to the ground-engaging tool and configured to detect motion (c. 60, l. 18-19) of the ground-engaging tool as the agricultural implement is moved across the field; a second sensor (c. 56, l. 20-22) separate from the first sensor, the second sensor configured to detect an orientation of the ground-engaging tool relative to the frame (c. 56, l. 12) as the agricultural implement is moved across the field; and a controller (2906) communicatively 

2. The system of claim 1, wherein the soil condition is a seedbed floor condition, and wherein the ground-engaging tool comprises a ground penetrating tool (shank 3460).  

3. The system of claim 1, wherein the first sensor detects motion of the ground-engaging tool independent from the frame (c. 60, l. 9).  

4. The system of claim 1, further comprising a third sensor communicatively coupled to the controller and configured to provide data indicative of a speed of the agricultural implement as the agricultural implement is moved across the field, the controller being configured to determine the indication of the soil condition at the given location within the field based at least in part on the detected motion and detected orientation of the ground-engaging tool and the speed of the agricultural implement at the given location within the field (c. 55, l. 59-c. 56, l. 4).  

5. The system of claim 1, wherein the first sensor comprises an accelerometer configured to detect the motion of the ground-engaging tool (c. 55, l. 62).  

6. The system of claim 5, wherein the accelerometer is mounted directly to a portion of the ground-engaging tool (c. 60, l. 9).  



8. The system of claim 1, wherein the second sensor comprises an encoder coupled between the ground-engaging tool and the frame adjacent to a pivot point defined between the ground-engaging tool and the frame (sensor to processor).  

9. The system of claim 1, wherein the controller is configured to generate an interface element for display to an operator on a user interface, the interface element associated with a visual indicator of the soil condition (report 770).  

10. The system of claim 1, wherein the controller is configured to determine the indication of the soil condition at a plurality of different locations within the field, the controller being configured to generate a field map with geographical coordinates that maps the soil condition at the plurality of different locations within the field (report 770).  

11. The system of claim 1, wherein the ground-engaging tool comprises a shank of the agricultural implement (shank 3460).  

13. The system of claim 1, wherein the ground-engaging tool comprises a disc of the agricultural implement (3360).  
14. A method of monitoring soil conditions within a field, the method comprising: monitoring, with a computing device (computer system 750), a motion of a ground-engaging tool of an 

15. The method of claim 14, wherein the soil condition is a seedbed floor condition (770), and wherein the ground-engaging tool comprises at least one of a shank or disc of the agricultural implement (3460).  

16. The method of claim 14, wherein monitoring the motion of the ground- engaging tool comprises monitoring the motion of the ground-engaging tool independent of the frame of the agricultural implement (c. 60, l. 18-19).  

17. The method of claim 14, further comprising: monitoring, with the computing device, a speed of the agricultural implement as the agricultural implement is moved across the field based on data received from a third sensor separate from the first and second sensors, wherein determining the indication of the soil condition at the given location within the field comprises determining the indication of the soil condition at the given location within the field based at least in part on the motion and orientation of the ground-engaging tool and the speed of the agricultural implement at the given location within the field (c. 55, l. 59-c. 56, l. 4).  

18. The method of claim 14, wherein the first sensor comprises an accelerometer mounted directly to a portion of the ground-engaging tool, and wherein monitoring the motion of the ground-engaging tool comprises detecting the motion of the ground-engaging tool based on data received from the accelerometer (c. 60, l. 9).  

19. The method of claim 14, further comprising: generating, with the computing device, a field map with geographical coordinates that maps the soil condition at a plurality of different locations within the field (fig. 27a).  

20. The method of claim 14, further comprising: generating, with the computing device, an interface element for display to an operator on a user interface, the interface element associated with a visual indicator of the soil condition (map 3200).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lange.




Conclusion
Maro (US 2018/0042171) teaches speed and orientation sensors mounted on a tool.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H LUTZ whose telephone number is (571)270-7308.  The examiner can normally be reached on MTRF 9:30-2:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JESSICA H LUTZ/Examiner, Art Unit 3671                                                                                                                                                                                                        a